UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


DELIA A. GOODWYN, Administrator          
of the Estate of Howard E.
Goodwyn, Jr.,
                  Plaintiff-Appellant,
                  v.
JACQUE SIMONS, a/k/a Jacque
                                         
Simmons,
                Defendant-Appellee,                  No. 03-1646
VIRGINIA MUTUAL INSURANCE
COMPANY,
          Party in Interest-Appellee,
                 and
UNITED STATES OF AMERICA,
                        Defendant.
                                         
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                 James R. Spencer, District Judge.
                          (CA-02-637-3)

                       Submitted: January 23, 2004

                       Decided: February 24, 2004

     Before NIEMEYER, KING, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.
2                          GOODWYN v. SIMONS
                               COUNSEL

S. Keith Barker, P.C., Richmond, Virginia, for Appellant. Henry C.
Spalding III, Douglas A. Winegardner, SANDS, ANDERSON,
MARKS & MILLER, Richmond, Virginia; Elizabeth E.S. Skilling,
HARMAN, CLAYTOR, CORRIGAN & WELLMAN, Richmond,
Virginia, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Delia A. Goodwyn appeals the district court’s order dismissing her
wrongful death case with prejudice. Goodwyn sued Jacque Simons
and the United States under the Federal Tort Claims Act ("FTCA"),
28 U.S.C. §§ 2671-2680 (2000), for the wrongful death of her son that
resulted from a collision with an automobile driven by Simons while
he was en route to a National Guard exercise on November 17, 2000.
Because we conclude that Goodwyn’s arguments are without merit,
we affirm.

   Goodwyn first asserts that Simons was not entitled to assert an
immunity defense at a pretrial hearing, but could only raise it as an
affirmative defense at trial, and that the district court erred in allowing
Simons to assert immunity and in bifurcating the case to resolve the
immunity issue pretrial. The FTCA is the exclusive remedy for torts
committed by a government employee in the scope of his employ-
ment. United States v. Smith, 499 U.S. 160 (1991). "[T]he Act specifi-
cally allows employees whose certification requests have been denied
by the Attorney General, to contest the denial in court." Gutierrez de
Martinez v. Lamagno, 515 U.S. 417, 431 (1995).

   Goodwyn argues that Simons was required to file a formal, sepa-
rate petition contesting the United States Attorney’s denial of certifi-
                          GOODWYN v. SIMONS                            3
cation that Simons was acting in the scope of employment. We
conclude that the plain language of the statute refutes Goodwyn’s
assertion, as it merely requires that the employee "before trial petition
the court to find and certify that the employee was acting within the
scope of his office or employment," and requires that a copy of the
petition be served on the United States. 28 U.S.C. § 2679(d)(3)
(2000). As Simons moved the district court to dismiss the complaint
against him on the ground that he was acting within the scope of
employment at the time of the collision, and served this motion on the
United States, we conclude he sufficiently raised the issue before the
district court. We have previously determined that the immunity
under the FTCA is immunity from being sued, not merely a defense.
Gutierrez de Martinez v. DEA, 111 F.3d 1148, 1154 (4th Cir. 1997).
The district court properly concluded that this issue must be decided
before trial.

  Goodwyn next argues that the district court erred in denying her
motion to amend her complaint after she settled with the United
States. We review a district court’s decision on a motion to amend for
an abuse of discretion. Edwards v. City of Goldsboro, 178 F.3d 231,
242 (4th Cir. 1999).

   As discussed above, the district court correctly recognized that it
was required to decide the scope of employment issue before consid-
ering the merits of the case. Goodwyn’s attempted amendment would
have dropped the FTCA claim from her case, and left only state law
tort claims remaining, for which she sought a jury trial. Once the dis-
trict court concluded that Simons acted in the scope of employment,
however, Simons was immune from suit and the United States would
ordinarily be substituted as a party under the FTCA. This option was
no longer available because Goodwyn settled with the United States
and stipulated to its dismissal from the case. The only logical course
of action available to the district court at that time was to dismiss the
federal claims in the complaint in their entirety, as there was no lon-
ger a proper defendant before the court as to those claims. After the
district court reached this decision, amendment of Goodwyn’s com-
plaint would have been futile. Goodwyn points out that the district
court did not explicitly state that it denied amendment on the ground
of futility, but we conclude that such reasoning is self-evident, and in
4                          GOODWYN v. SIMONS
any event the district court’s failure to state its reasons is not an abuse
of discretion. Id. at 242.

   Goodwyn next argues that the district court erred in placing the
burden of presenting evidence on the plaintiff at the evidentiary hear-
ing, although she acknowledges that the district court assigned the
burden of proof to Simons in its analysis of the scope of employment
issue. Goodwyn asserts that the district court’s action in requiring that
she proceed first in the evidentiary hearing prejudiced her because it
gave Simons an opportunity to hear the adverse testimony of her wit-
nesses and thereafter tailor his testimony. A district court is accorded
broad discretion in controlling the order of presentation of testimony
and other evidence. Fed. R. Evid. 611(a). Our review of the record
convinces us that this argument is meritless and that the district court
did not abuse its discretion. Moreover, any error by the district court
was harmless in light of the fact that this hearing was before the dis-
trict court judge alone, without a jury, and the district court assigned
the burden of proof to Simons in its ultimate analysis and decision.

   Goodwyn next contends that the district court erred in admitting
hearsay evidence, in the form of statements attributed to Sergeant
Darby, at the hearing on the scope of employment issue after Good-
wyn filed a motion to exclude the testimony. We review a district
court’s rulings admitting or excluding evidence for an abuse of discre-
tion. United States v. Carter, 300 F.3d 415, 423 (4th Cir. 2002), cert.
denied, 537 U.S. 1187 (2003). Hearsay is "a statement, other than one
made by the declarant while testifying at the trial or hearing, offered
in evidence to prove the truth of the matter asserted." Fed. R. Evid.
801(c). If the statement is offered for some purpose other than to
prove the truth of the assertion contained within the statement, it is
not inadmissible hearsay. United States v. Pratt, 239 F.3d 640, 643-
44 (4th Cir. 2001). Our review of the record leads us to conclude that
the district court did not abuse its discretion in concluding that the
statements attributed to Darby were not offered to prove that Simons
actually had permission to ride with Darby in his personal vehicle, but
rather as evidence that Simons believed that he had such permission,
which was relevant to the scope of employment determination.

   Goodwyn next argues that the district court erred in making find-
ings of fact based exclusively on Simons’ testimony after finding that
                         GOODWYN v. SIMONS                            5
Simons was not a credible witness, and in ruling that Simons acted
in the scope of his employment. We find that the first assertion is
refuted by the hearing transcript and the district court’s final opinion
discussing the evidence that the court considered in reaching its con-
clusion that Simons acted within the scope of employment at the time
of the accident. We review the district court’s conclusion as to
whether Simons acted within the scope of employment de novo.
Gutierrez de Martinez, 111 F.3d at 1152.

   The determination of whether an employee acted within the scope
of employment requires the application of the law of the state where
the tort occurred. Maron v. United States, 126 F.3d 317, 324 (4th Cir.
1997). We have recognized that "[f]or the most part, Virginia courts
take a fairly broad view of scope of employment." Gutierrez de Mar-
tinez, 111 F.3d at 1156. Under Virginia law,

    an act is deemed to be within the scope of employment if
    (1) it be something fairly and naturally incident to the busi-
    ness and (2) if it be done while the servant was engaged
    upon the master’s business and be done, although mis-
    takenly or ill-advisedly, with a view to further the master’s
    interest, or from some impulse or emotion which naturally
    grew out of or was incident to the attempt to perform the
    master’s business, and did not arise wholly from some exter-
    nal, independent, and personal motive on the part of the ser-
    vant to do the act upon his own account.

Sayles v. Piccadilly Cafeterias, Inc., 410 S.E.2d 632, 634 (Va. 1991)
(quoting Tri-State Coach Corp. v. Walsh, 49 S.E.2d 363, 367 (Va.
1948)). Whether an act was within the scope of employment is ana-
lyzed as of the time of the injury that gave rise to the claim. Id. We
have thoroughly reviewed the evidence before the district court and
conclude that the court’s conclusion that Simons acted within the
scope of employment at the time of the accident was correct.

  Goodwyn’s final argument is that the district court erred in dis-
missing her state law claims against Virginia Mutual Insurance Com-
pany ("VMIC") because the court had asserted jurisdiction over the
case and approved the settlement with the United States. Under the
supplemental jurisdiction statute, a district court may decline to exer-
6                         GOODWYN v. SIMONS
cise supplemental jurisdiction over a claim that is outside its original
jurisdiction if "the district court has dismissed all claims over which
it has original jurisdiction." 28 U.S.C. § 1367(c)(3) (2000). We have
recognized that "trial courts enjoy wide latitude in determining
whether or not to retain jurisdiction over state claims when all federal
claims have been extinguished." Shanaghan v. Cahill, 58 F.3d 106,
110 (4th Cir. 1995). This is precisely the circumstance that applied in
this case after the district court dismissed the FTCA claim against
Simons and the only claim remaining was a state uninsured or
underinsured motorist claim against VMIC. We conclude that Good-
wyn’s reliance on this Court’s decision in Ross v. Bryan, 309 F.3d
830 (4th Cir. 2002) is misplaced because this case did not involve
removal from state court, but was originally filed in federal court. The
district court did not abuse its discretion in declining to retain juris-
diction over the state law claims.

   We therefore affirm the judgment of the district court dismissing
Goodwyn’s case. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.

                                                            AFFIRMED